Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 4/23/21. Claims 1-6, 8, 10-22, 24, 26, and 34-35 are pending and under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

37 C.F.R.§1.821(d) reads as follows:
	(d) Where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

Specific deficiencies and the required response to this Office Action are as follows:


	The claims and/or specification are not in full compliance with 37 C.F.R.§1.821(d), and should be amended to refer to the appropriate sequence identifier(s) (SEQ ID NO:).  For example, see claim 1. Part (a) is in compliance, as each CDR is provided the corresponding SEQ ID NO. However, part (B) references, e.g., the CDRs of SEQ ID NO: 11 without providing a corresponding SEQ ID NO. CDRs are typically at least four amino acids (see CDRs of part (a)) and must be given a proper sequence identifier where required. Note that these identifiers may be unique, e.g., SEQ ID NO: X, or may reference the specific residues of another sequence, e.g., residues x-y of SEQ ID NO: 11. However, they must nevertheless be specifically identified if they meet the requirements for a SEQ ID NO and a general indication that the specifically claimed sequence is somewhere within a larger sequence is insufficient.
	It is appreciated that there are different systems for identifying CDRs which will return different sequences and that the claim wishes to encompass all such CDRs. However, that the claim encompasses multiple sequences does not alleviate the requirement for sequence compliance. Specifically claiming these sequences according to, e.g., Kabat, Chothia, etc, does not introduce new matter as the sequences are inherently/implicitly present by virtue of disclosing the full sequence, e.g., SEQ ID NO: 11, but they must be accompanied by the requisite identifier.

The same deficiency exists in the specification, e.g., on page 6. These nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

To correct this, sequences which meet the requirements for a SEQ ID NO must be provided that SEQ ID NO. This sequence may be provided its own SEQ ID NO or else make reference to specific residues in the referenced SEQ ID NO. If the claim makes reference to multiple sequences meeting the requirements, e.g., HCDR-1 of SEQ ID NO: 11, this must be accompanied by each sequence identifier which identifies those sequences that meet the requirements. 
If Applicant needs to or chooses to add additional SEQ ID NOs, Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

   Correction is required.

Specification
The use of the term PER.C6®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
	The claims do not identify the residues of, e.g., SEQ ID NO: 11 which form the claimed CDRs. It is recognized that the skilled artisan, once provided a sequence such as SEQ ID NO: 11, would be able to determine for themselves which residues make up the CDRs under different definitions; however, as above, this does not alleviate the requirement to comply with identifying such sequences. For the purpose of examination, Table 3 was used to search for those CDRs, e.g., SEQ ID NOs: 8, 9, and 10 are the CDRs of SEQ ID NO: 11.
	The specification does not clearly state which residues are the CDRs of SEQ ID NOs: 1, 7, and 13; however, no claim is limited to nor references the CDRs of these sequences and so no interpretation or identification of such a limitation is required.

Claim Objections
Claims 12 and 24 are objected to because of the following informalities:  the claim(s) currently use exemplary language (e.g.; optionally). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
While claims are read in light of the specification, limitations from the specification cannot be read into the claims. As the specification discloses individual nucleotides (paragraph 75), the broadest, reasonable interpretation is the plain reading of the claim, such that it is claiming a vector comprising at least one nucleic acid that is found in claim 15. However, this is not a further limitation as it broadens the scope of the claim to requiring just one nucleotide rather than the whole of the sequence.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 contains the trademark/trade name PER.C6®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell obtained from CruCell under this tradename and, accordingly, the identification/description is indefinite.
Therefore, claim 18 is indefinite.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the genus of “synergistic therapeutically effective amount of an at least one additional therapeutically active compound or treatment modality” is named, but no characteristics of this genus are provided; there is no identification of any particular structure that must be conserved throughout the genus nor any structure/function correlation provided. There is no description of the physical or chemical properties of such a compound or modality nor any indication as to what steps might be involved in a synergistic modality. As such, the genus is not described by sufficient identifying characteristics.
 	In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the specification does not disclose any members of this genus. For example, paragraph 305 states that synergistic combinations are included and defines “synergistic”, but does not provide any examples of a specific compound which achieves this result. Paragraph 306-307 describes specific compounds, but these are “additional therapeutically active compounds”; in other words, paragraph 305 suggests synergetic compounds while paragraphs 306-307 suggest other compounds, i.e., those which are not necessarily synergistic. Moreover, the specification as filed does not provide any evidence of synergy with any compound and there is no expectation of synergy (MPEP §716.02(a)(I)).
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claim 35 does not meet the written description requirement.

Claims 1, 5, 6, 8, 10-15, 20, 22, 24, 26, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is directed to antibody that specifically binds E-selectin and possesses at least one of 19 functional properties. As such, the claim is directed to an antibody defined entirely by function (binding). The same is true of claim 13 where the claimed antibody is defined solely by the ability to compete for binding with a reference antibody.
See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (E-selectin) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses 18 antibodies (table 3). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include at least one CDR. Claim 14 defines the antibody which specifically binds human E-selectin by at least one chain (SEQ ID NO: 5 or SEQ ID NO: 11), while claim 1 encompasses any antibody resulting from the partial alteration of certain amino acid sequences, including where these alterations are partially or completely with the CDRs of the antibody. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one chain from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with an arbitrary chain from another antibody. For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and three CDRs or alterations thereof.
This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
	Finally, the claims are directed to certain antibodies or nucleic acid sequences encoded by inserts of certain plasmids. However, the specification does not clearly disclose the sequence of these plasmids. The skilled artisan could not envisage an amino acid sequence or nucleic acid sequence from an ATCC number alone and so this does not convey possession of those sequences.
	Therefore, claims 1, 5, 6, 8, 10-15, 20, 22, 24, 26, and 34-35 do not meet the written description rejection.
	
	Claims 1, 6, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sequences identified by SEQ ID NO, does not reasonably provide enablement for the sequences encoded by certain plasmids deposited at the ATCC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claims are directed to sequences encoded by certain plasmids deposited at the ATCC. These sequences are not identified by SEQ ID NO and, further, there is no clear association of such sequences with a specific SEQ ID NO in the application as filed. As such, access to the plasmid itself is required. Deposit of the plasmid is required for compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. MPEP § 2404.02 recognizes that when undue experimentation would be required for an artisan to make a biological product, deposit can be required. The examiner has concluded that in order to make the actual antibodies or nucleic acids where the sequence is defined not by an amino acid sequence but by reference to a biological deposit, that deposit is required.
Elements required for practicing a claimed invention must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. When biological material is required to practice an invention, and if it is not so obtainable or available, the enablement requirements of 335 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph may be satisfied by a deposit of the material.  See 37 CFR § 1.802.
A suitable deposit for patent purposes is required. It is appreciated that the specification mentions deposit made under the Budapest Treaty; however, mere mention alone does not ensure public access to that deposit.
If a deposit is made under the terms of the Budapest Treaty, it is required to submit an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1 .808.
If a deposit is not made under the terms of the Budapest Treaty, it is required to submit an affidavit or Declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;
the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material;
a viability statement in accordance with the provisions of 37 CFR 1.807; and
the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803-1.809 for additional explanation of these requirements.
Therefore, claims 1, 6, and 15 are not enabled for their full scope.

Claims 22, 24, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating, does not reasonably provide enablement for treating and preventing as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is administration of an antibody to treat, prevent, or ameliorate at least one sign or symptom of all conditions associated with E-selectin or, more specifically, SCD. The breadth of the terms are defined in the specification:
Ameliorate: a detectable or measurable improvement in a subject’s disease, disorder or condition (paragraph 46). 
Treat: partially or completely alleviates, ameliorates, relieves, inhibits, delays onset of, reduces severity of, or reduces incidence of one or more symptoms, features and causes of a particular disease, disorder or condition (paragraph 79).
Prevent: delay of onset or reduction in frequency or severity of at least one sign or symptom of a particular disease, disorder or condition (paragraph 77).

Examples of such conditions and symptoms are provided in the claim itself (following “e.g.,”). These include pulmonary hypertension, sudden death, VOC, hemorrhagic stroke, cognitive impairment, and renal failure. As such, the claim is clearly broad.
	A claim is allowed to encompass inoperative embodiments; however, where the claim reads on a significant number of inoperative embodiments, the claims may be deemed non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. (MPEP §2164.08(b)).
One instance where undue experimentation is required is when the claims set forth a variety of embodiments by mere naming, yet leaves the actual testing of such to others without a reasonable expectation of success. The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
	In this case, the specification provides guidance that VOC can be prevented (e.g., paragraph 308, 310, and 360); other than stating that this can be prevented, there does not appear to be experimental evidence supporting this. However, there is no explicit evidence that VOC cannot be prevented and so this embodiment is deemed enabled. However, the claim is directed to treating and preventing any and all symptoms of E-selectin associated diseases and SCD with no evidence supporting most of these embodiments. For example, the claim encompasses both preventing and curing “complications of diabetes” (paragraph 290). Currently, there is no drug or antibody which can prevent diabetes nor cure it. While lifestyle changes may reduce risk, there are no drugs which fully cure a diabetic patient. Likewise, sickle cell disease is caused by an inherited genetic mutation and there is no evidence or expectation that the instantly claimed antibody would cure this genetic mutation and so it is unclear which of the many symptoms of SCD would be cured or prevented by the instant antibody.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
	Such is the case here, where the claim encompasses far more untested embodiments than tested ones, and the majority of embodiments require others to actually perform the method to determine for themselves which symptoms may be prevented and which may be completely ameliorated or inhibited. While the claim requires treating or preventing “at least one” symptom, this symptom is not claimed and so encompasses where the “at least one” symptom is any of the possible symptoms of the various diseases and so must be enabled for such.
	Note that while claim 35 is a composition of matter, that composition must be enabled for any claimed use. As claim 35 also claims that the antibody combination therapy can treat and prevent the symptoms of SCD, the claim is not enabled for its full scope for the same reasons.
	Therefore, claims 22, 24, and 35 are not enabled for their full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Attinger (US 20140308271; form 892).
	While claims are read in light of the specification, limitations from the specification cannot be read into the claims.	As the specification discloses individual nucleotides (paragraph 75), the broadest, reasonable interpretation is the plain reading of the claim, such that it is claiming a vector comprising at least one nucleic acid (“a nucleic acid”) that is found in claim 15. It is noted that claim 15 discloses sequences containing guanine, adenine, cytosine, and thymine. 
	Regarding claim 16, Attinger teaches a vector comprising a nucleic acid (claim 53) which comprises a nucleic acid sequence (claim 52) where that sequence contains each of guanine, adenine, cytosine, and thymine (see e.g., SEQ ID NO: 33).
	Regarding claim 17, Attinger teaches a host cell comprising this vector (claim 54).
	Regarding claim 18, Attinger teaches the host cell is HEK-293 (paragraph 186).
	Regarding claim 19, Attinger teaches making the antibody by culturing the host cell under conditions where the antibody is expressed by the host cell (claim 55, paragraph 186).
	Therefore, claims 16-19 are anticipated. It is noted that the claims must be examined under the broadest reasonable interpretation. However, under the guidance of providing compact prosecution, the Examiner has searched claims 16-19 under an interpretation that “a nucleic acid” was rewritten to “the nucleic acid molecule” of claim 15. Under this interpretation, these claims are free of the prior art as none of the sequences in a-c of claim 15 were discovered in the prior art (part d could not be searched as there is no sequence associated with the claimed plasmid).

Allowable Subject Matter
Claims 2-4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claimed sequences were not discovered in the prior art. Moreover, for the reasons set forth in the written description rejection, alterations to CDRs are unpredictable and without explicit guidance to arrive at these claimed sequences, the sequences are non-obvious.

Conclusion
	The term “about” may or may not be indefinite. Here, there is no close prior art and, while not providing a strict definition, the specification provides guidance as to what is meant by “about” (paragraph 45). Thus, the term is not considered indefinite.
The phrase “condition, disease or disorder mediated by or associated with expression of E-selectin and/or binding of E-selectin to a ligand” was considered for written description. One way of providing written description is through providing a representative number of species. The specification lists twelve (12) such species representing different pathologies, symptoms, etc., but set forth in the specification as all being within this genus (paragraph 290). The Examiner has no evidence that contradicts the specification’s assertion that, e.g., all forms of pain or all diabetic complications are within this claimed genus, and so it is concluded that these are sufficiently representative of the diversity of the genus and so written description requirements are met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649